20-471 (L)
   Khan v. Garland
                                                                        BIA
                                                                   Ruehle, IJ
                                                                A206 652 257
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 7th day of July, two thousand twenty-two.

   PRESENT:
            DEBRA ANN LIVINGSON,
                 Chief Judge,
            JON O. NEWMAN,
            GERARD E. LYNCH,
                 Circuit Judges.
   _____________________________________

   ESFAK AHMED KHAN,
            Petitioner,

                     v.                                  20-471 (L),
                                                         20-2576 (Con)
                                                         NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                   Anne E. Doebler, Esq., Buffalo,
                                     NY.
FOR RESPONDENT:                Brian Boyton, Acting Assistant
                               Attorney General; Zoe J. Heller,
                               Senior Litigation Counsel; Rodolfo
                               D. Saenz, Trial Attorney, Office
                               of Immigration Litigation, United
                               States Department of Justice,
                               Washington, DC.

      UPON DUE CONSIDERATION of these petitions for review of

Board of Immigration Appeals (“BIA”) decisions, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petitions for review

are DISMISSED.

      Petitioner Esfak Ahmed Khan, a native and citizen of

Bangladesh, seeks review of a January 9, 2020, decision of

the BIA denying Khan’s motion to remand and affirming a

February 28, 2018, decision of an Immigration Judge (“IJ”)

denying asylum, withholding of removal, and protection under

the Convention Against Torture (“CAT”), In re Esfak Ahmed

Khan, No. A206 652 257 (B.I.A. Jan. 9, 2020), aff’g No. A206

652 257 (Immig. Ct. Buffalo Feb. 28, 2018), and a July 30,

2020, decision of the BIA denying Khan’s subsequent motion to

reopen, No. A206 652 257 (B.I.A. July 30, 2020).          We assume

the   parties’   familiarity    with   the   underlying   facts   and

procedural history.

      We review findings of fact for substantial evidence and

questions of law de novo.         See 8 U.S.C. § 1252(b)(4)(B);
                                  2
Yanqin Weng v. Holder, 562 F.3d 510, 513, 516 (2d Cir. 2009).

    We dismiss the lead petition because Khan did not raise

any challenge to the BIA’s January 2020 decision in his brief

and failed to exhaust any argument as to asylum, withholding

of removal, and protection under the CAT before the BIA. See

Karaj v. Gonzales, 462 F.3d 113, 119 (2d Cir. 2006) (holding

that petitioner’s failure to exhaust arguments before the BIA

deprives this court of jurisdiction to review); see also

Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d

Cir. 2005) (finding “single conclusory sentence” constitutes

waiver); Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir.

1998) (“Issues not sufficiently argued in the briefs are

considered waived and normally will not be addressed on

appeal.”).

    We   likewise   dismiss      the   consolidated     petition.     We

review   the   denial   of   a   motion   to   reopen   for   abuse   of

discretion, see Ke Zhen Zhao v. U.S. Dep’t of Justice, 265

F.3d 83, 89–90, 93 (2d Cir. 2001), and we are “mindful that

motions to reopen ‘are disfavored,’” Ali v. Gonzales, 448

F.3d 515, 517 (2d Cir. 2006) (quoting INS v. Doherty, 502

U.S. 314, 322–23 (1992)).


                                   3
     We lack jurisdiction to consider the BIA’s denial of

Khan’s motion to reopen.         The agency’s decision whether to

exercise its sua sponte authority under 8 C.F.R. § 1003.2(a)

is   “entirely   discretionary”    and   not   subject    to   judicial

review.    Ali, 448 F.3d at 518.       The limited exception, under

which we will remand if the BIA “misperceived the legal

background and thought, incorrectly, that a reopening would

necessarily fail,” Mahmood v. Holder, 570 F.3d 466, 469 (2d

Cir. 2009), does not apply here.

     The   BIA   also   denied    reopening    on   the   basis   that,

ultimately, it would not grant Khan adjustment of status as

a matter of discretion.     We again lack jurisdiction to review

this determination.     The agency relied on INS v. Abudu, 485

U.S. 94 (1988), which held, in the similar context of motions

to reopen, that in certain discretionary matters the BIA may

“leap ahead . . . over the two threshold concerns (prima

facie case and new evidence/reasonable explanation), and

simply determine that even if they were met, the movant would

not be entitled to the discretionary grant of relief.”             485

U.S. at 105; see also Li Yong Cao v. U.S. Dep’t of Justice,

421 F.3d 149, 156 (2d Cir. 2005) (“A motion to remand that


                                   4
relies on newly available evidence is held to the substantive

requirements of a motion to reopen.”).          “Abudu stands for the

proposition that . . . the BIA may deny a motion to reopen if

it determines that it would ultimately exercise discretion to

deny that relief,” and “[w]here a denial is based on the BIA’s

‘merits-deciding’ analysis of the alien’s entitlement to the

ultimate relief sought, the denial may properly be said to be

a decision ‘under’ the statutory provision providing that

ultimate relief.”     Mariuta v. Gonzales, 411 F.3d 361, 364–65

(2d Cir. 2005).    Thus, where the BIA denies a motion to remand

to seek adjustment of status because it would ultimately deny

the relief as a matter of discretion, the jurisdictional

limitation in 8 U.S.C. § 1252(a)(2)(B) attaches because the

BIA is making a discretionary determination as to whether an

individual     receives   adjustment    of   status   under   8   U.S.C.

§ 1255.    Mariuta, 411 F.3d at 365–66.         We lack jurisdiction

to review such a determination absent a constitutional claim

or question of law.       8 U.S.C. § 1252(a)(2)(D).

    We find Khan’s arguments insufficient to invoke our

jurisdiction under 8 U.S.C. § 1252(a)(2)(D) because they

amount    to   disputes    with   the   BIA’s    rationale    for   its


                                   5
discretionary      choices      and     the      weight     afforded      certain

factors, which we lack jurisdiction to review.                      Xiao Ji Chen

v. U.S. Dep’t of Justice, 471 F.3d 315, 329 (2d Cir. 2006).

Khan’s constitutional claim that his due process rights were

violated similarly fails to invoke our jurisdiction because

he   has   not    shown    he   was    deprived        of   a   full   and   fair

opportunity to present his claim.                 See Li Hua Lin v. U.S.

Dep’t of Justice, 453 F.3d 99, 104 (2d Cir. 2006) (stating

that    due   process     requires     showing     applicant        was   “denied

. . . a full and fair opportunity to present [his] claims.”);

cf. Yuen Jin v. Mukasey, 538 F.3d 143, 156–57 (2d Cir. 2008)

(concluding      that     noncitizens       do   not    have    a   “liberty   or

property interest” in discretionary relief).

       For the foregoing reasons, the petitions for review are

DISMISSED.       All pending motions and applications are DENIED

and stays VACATED.

                                      FOR THE COURT:
                                      Catherine O’Hagan Wolfe,
                                      Clerk of Court




                                        6